DETAILED ACTION
In response to communications filed 01/18/2022
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atefi (US 2018/0376423 A1) hereinafter “Atefi.”

Regarding Claim 1, Atefi teaches A wireless communications device (Atefi: paragraph 0112 & Fig. 6, station (STA)), comprising: 
a processing unit (Atefi: paragraph 0113 & Fig. 6, processor(s));
a communications interface (Atefi: paragraph 0113 & Fig. 6, transceiver) communicatively connected to the processing unit (Atefi: paragraph 0113 & Fig. 6, transceiver coupled to processor(s)); and 
one or more computer-readable media having thereon instructions executable to cause the processing unit to perform operations (Atefi: paragraph 0113 & Fig. 6, computer-readable medium) comprising:
receiving a first allocation message (Atefi: paragraphs 0018, 0054 & Fig. 2, uplink transmission request (ULTR)), and subsequently receiving a second allocation message via the communications interface (Atefi: paragraph 0018, 0054 & Fig. 2, subsequent ULTR) from a radio access provider of a wireless telecommunications network (Atefi: paragraph 0014 & Fig. 1, WLAN network);
determining that the first allocation message is associated with a common resource allocation (Atefi: paragraphs 0054 & Fig. 2, ULTR including a field common to, shared with, and/or otherwise available/provided the plurality of STAs and indicating a duration of at least a portion of the simultaneous/concurrent UL transmission(s)) and that the second allocation message is associated with a terminal-specific resource allocation (Atefi: paragraph 0054 & Fig. 2, ULTR including a plurality of user-specific fields (e.g. identify, allocate, assign, and/or otherwise specific resource units (RUs) to be used by each the plurality of STAs);
receiving first downlink data associated with the first allocation message (Atefi: paragraph 0016-0018, downlink transmission to a station (STA) which may include data and/or information destined/intended for a plurality STAs) and, subsequently, receiving second downlink data associated with the second allocation message from the radio access provider (Atefi: paragraphs 0016-0018 & 0054, specific resources used by each of the plurality of STAs); and
assembling a packet including at least a portion of the second downlink data preceding at least a portion of the first downlink data, the assembling based at least in part on a field indicating a relative order (Atefi: paragraph 0063, index of the resources which may correspond to/be associated with a sequential/ordering of the available resources) of the first downlink data and the second downlink data for the packet included in at least one of the first allocation message, the second allocation message, the first data, or the second data (Atefi: paragraphs 0034 & 0057, data packets may include a first portion including a field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient and a second portion of the data packet may include a plurality of user-specific information that do not belong to the field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient, and/or destination of the data packet).

Regarding Claim 2, Atefi teaches the respective claim(s) as presented above and further teaches identifying a symbol in the first allocation message indicating an association of the first allocation message with the common resource allocation (Atefi: paragraph 0054, ULTR including field, parameter, value, bit or portion to indicate resource allocation).

Regarding Claim 5, Atefi teaches the respective claim(s) as presented above and further teaches decrypting the first data using a first key (Atefi: paragraph 0104, decrypting a common portion of the ULTR (e.g., a portion processed/demodulated/received/processed by all intended/destined STAs) thus teaching a key in order to decrypt said data).

Regarding Claim 6, Atefi teaches the respective claim(s) as presented above and further teaches wherein the first key is associated with the common resource allocation (Atefi: paragraph 0104, said decrypting a common portion of the ULTR) and the operations further comprise:
receiving an encrypted key message containing the first key, the encrypted key message being encrypted using a second key (Atefi: paragraph 0060, ULTR may include indication of encryption of the UL communication); and
decrypting the encrypted key message using a second key, the second key being associated with the terminal-specific resource allocation (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR).

Regarding Claim 7, Atefi teaches the respective claim(s) as presented above and further teaches wherein the operations further comprise conducting a key-exchange procedure with a base station to determine second key, the second key being associated with the terminal-specific resource allocation (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR, thus teaching a key exchange procedure in order to decrypt said ULTR transmission).

Regarding Claim 8, Atefi teaches the respective claim(s) as presented above and further teaches determining a first sequence number based on the first data and a second sequence number based on the second data (Atefi: paragraph 0059, transmit data indicating ULTR sequence number); and
arranging the first data and the second data in the packet based at least in part on the first sequence number and the second sequence number (Atefi: paragraph 0060, scheduling of the UL communication).

Regarding Claim 9, Atefi teaches A wireless communications device (Atefi: paragraph 0112 & Fig. 6, station (STA)), comprising:
a processing unit (Atefi: paragraph 0113 & Fig. 6, processor(s));
a communications interface (Atefi: paragraph 0113 & Fig. 6, transceiver) communicatively connected to the processing unit (Atefi: paragraph 0113 & Fig. 6, transceiver coupled to processor(s)) and communicatively connectable with a base station (Atefi: paragraph 0108 & Fig. 5, access point (AP)); and
one or more computer-readable media having thereon instructions executable to cause the processing unit to perform operations (Atefi: paragraph 0113 & Fig. 6, computer-readable medium) comprising:
receiving, via the communications interface, a first allocation message (Atefi: paragraphs 0018, 0054 & Fig. 2, uplink transmission request (ULTR)) from a radio access provider of a wireless telecommunications network (Atefi: paragraph 0014 & Fig. 1, WLAN network);
determining that the first allocation message is associated with a common resource allocation (Atefi: paragraphs 0054 & Fig. 2, ULTR including a field common to, shared with, and/or otherwise available/provided the plurality of STAs and indicating a duration of at least a portion of the simultaneous/concurrent UL transmission(s));
receiving, via the communications interface, first downlink data associated with the first allocation message (Atefi: paragraph 0016-0018, downlink transmission to a station (STA) which may include data and/or information destined/intended for a plurality STAs); and
decrypting the first downlink data using a first key, the first key being associated with the common resource allocation (Atefi: paragraph 0104, decrypting a common portion of the ULTR (e.g., a portion processed by all intended/destined STAs) thus teaching a key in order to decrypt said data);
after receiving the first download data, receiving, via the communications interface, second downlink data associated with a terminal-specific resource allocation (Atefi: paragraphs 0016-0018 & 0054, specific resources used by each of the plurality of STAs); and 
assembling a packet including at least a portion of the second download data preceding at least a portion of the first downlink data, the assembling based at least in part on a relative order (Atefi: paragraph 0063, index of the resources which may correspond to/be associated with a sequential/ordering of the available resources) received via the communications interface of the first downlink data and the second downlink data for the packet (Atefi: paragraphs 0034 & 0057, data packets may include a first portion including a field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient and a second portion of the data packet may include a plurality of user-specific information that do not belong to the field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient, and/or destination of the data packet).

Regarding Claim 10, Atefi teaches the respective claim(s) as presented above and further teaches receiving, via the communications interface, a second allocation message (Atefi: paragraph 0018, 0054 & Fig. 2, subsequent ULTR);
determining that the second allocation message is associated with a terminal-specific resource allocation (Atefi: paragraphs 0054 & Fig. 2, ULTR including a field common to, shared with, and/or otherwise available/provided the plurality of STAs and indicating a duration of at least a portion of the simultaneous/concurrent UL transmission(s)); and
after receiving the first downlink data, receiving, via the communications interface, second downlink data associated with the second allocation message (Atefi: paragraph 0018, 0054 & Fig. 2, subsequent ULTR, thus teaching the ULTR is received after the first data).

Regarding Claim 11, Atefi teaches the respective claim(s) as presented above and further teaches decrypting the second downlink data using a second key, the second key being associated with the terminal-specific resource allocation (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR).

Regarding Claim 12, Atefi teaches the respective claim(s) as presented above and further teaches conducting a key-exchange procedure via the base station to determine a session key (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR, thus teaching a key exchange procedure in order to decrypt said ULTR transmission); and
determining the second key based at least in part on the session key (Atefi: paragraph 0104, said decrypting a STA-specific resource).

Regarding Claim 13, Atefi teaches the respective claim(s) as presented above and further teaches wherein the assembling is based at least in part on a field indicating the relative order in at least one of the first allocation message, the second allocation message, the first downlink data, or the second downlink data  (Atefi: paragraph 0063, index of the resources which may correspond to/be associated with a sequential/ordering of the available resources).

Regarding Claim 14, Atefi teaches the respective claim(s) as presented above and further teaches
receiving an encrypted key message (Atefi: paragraph 0060, ULTR may include indication of encryption of the UL communication); and
determining the first key by decrypting the encrypted key message (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR).

Regarding Claim 15, Atefi teaches A method (Atefi: paragraph 0112 & Fig. 6, station (STA)) comprising:
receiving, via a communications interface (Atefi: paragraph 0113 & Fig. 6, transceiver), a first allocation message (Atefi: paragraphs 0018, 0054 & Fig. 2, uplink transmission request (ULTR)) from a radio access provider of a wireless telecommunications network (Atefi: paragraph 0014 & Fig. 1, WLAN network);
determining that the first allocation message is associated with a common resource allocation (Atefi: paragraphs 0054 & Fig. 2, ULTR including a field common to, shared with, and/or otherwise available/provided the plurality of STAs and indicating a duration of at least a portion of the simultaneous/concurrent UL transmission(s));
receiving, via the communications interface, first downlink data associated with the first allocation message (Atefi: paragraph 0016-0018, downlink transmission to a station (STA) which may include data and/or information destined/intended for a plurality STAs); and
decrypting the first downlink data using a first key, the first key associated with the common resource allocation (Atefi: paragraph 0104, decrypting a common portion of the ULTR (e.g., a portion processed/demodulated/received/processed by all intended/destined STAs) thus teaching a key in order to decrypt said data); 
after receiving the first download data, receiving, via the communications interface, second downlink data associated with a terminal-specific resource allocation (Atefi: paragraphs 0016-0018 & 0054, specific resources used by each of the plurality of STAs); and 
assembling a packet including at least a portion of the second download data preceding at least a portion of the first downlink data, the assembling based at least in part on a relative order (Atefi: paragraph 0063, index of the resources which may correspond to/be associated with a sequential/ordering of the available resources) received via the communications interface of the first downlink data and the second downlink data for the packet (Atefi: paragraphs 0034 & 0057, data packets may include a first portion including a field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient and a second portion of the data packet may include a plurality of user-specific information that do not belong to the field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient, and/or destination of the data packet).

Regarding Claim 16, Atefi teaches the respective claim(s) as presented above and further teaches receiving, via the communications interface, a second allocation message (Atefi: paragraph 0018, 0054 & Fig. 2, subsequent ULTR);
determining that the second allocation message is associated with the terminal-specific resource allocation (Atefi: paragraphs 0054 & Fig. 2, ULTR including a field common to, shared with, and/or otherwise available/provided the plurality of STAs and indicating a duration of at least a portion of the simultaneous/concurrent UL transmission(s)); and
after receiving the first downlink data, receiving, via the communications interface, second downlink data associated with the second allocation message (Atefi: paragraph 0018, 0054 & Fig. 2, subsequent ULTR, thus teaching the ULTR is received after the first data).

Regarding Claim 17, Atefi teaches the respective claim(s) as presented above and further teaches decrypting the second data using a second key, the second key being associated with the terminal-specific resource allocation (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR).

Regarding Claim 18, Atefi teaches the respective claim(s) as presented above and further teaches conducting a key-exchange procedure with or via a base station in communication with the communications interface to determine a session key (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR, thus teaching a key exchange procedure in order to decrypt said ULTR transmission); and
determining the second key based at least in part on the session key (Atefi: paragraph 0104, said decrypting a STA-specific resource).

Regarding Claim 19, Atefi teaches the respective claim(s) as presented above and further teaches wherein the assembling is based at least in part on a field indicating the relative order in at least one of the first allocation message, the second allocation message, the first downlink data, or the second downlink data  (Atefi: paragraph 0063, index of the resources which may correspond to/be associated with a sequential/ordering of the available resources).

Regarding Claim 20, Atefi teaches the respective claim(s) as presented above and further teaches receiving an encrypted key message (Atefi: paragraph 0060, ULTR may include indication of encryption of the UL communication); and
determining the first key by decrypting the encrypted key message (Atefi: paragraph 0104, decrypting a STA-specific resource allocation included in the ULTR).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Atefi in view of Bi et al. (US 2015/0304378 A1)  hereinafter “Bi.”

Regarding Claim 3, Atefi teaches the respective claim(s) as presented above however fails to explicitly teach wherein the symbol includes a predetermined Radio Network Temporary Identifier (RNTI) value.  In an analogous art, Bi teaches a UE receives a configuration communication for resource allocation from an eNB including identifier information such as a Radio Network Temporary Identifier (Bi: paragraph 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the symbol in the allocation message to a RNTI value as taught by Bi so as to indicate the specific radio channels being allocated.

Regarding Claim 4, Atefi-Bi teaches the respective claim(s) as presented above and further teaches wherein the symbol is associated with a resource allocation (Atefi: paragraph 0054, ULTR including field, parameter, value, bit or portion to indicate resource allocation).

Response to Arguments
Applicant arguments regarding claims 1, 9 and 15:
a) Atefi does not disclose receiving a first allocation message and then receiving first data associated with the first allocate message (remarks, page 8 paragraph 2).

b) Atefi fails to teach assembling a packet including at least a portion of the second data preceding at least a portion of the first data based on a field indicating a relative order of the first downlink data and the second downlink data (remarks, page 8 paragraphs 3-4).

Examiner's response:
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Regarding argument a), after review of the prior art(s), Atefi further teaches an Access Point (AP) may transmit a downlink multiuser transmission to a station (STA) which may include data and/or information destined/intended for a plurality STAs.  The DL multiuser transmission may be included as part of another DL transmission (UL transmission request ULTR)) to trigger simultaneous/concurrent UL transmissions by the plurality of STAs (Atefi: paragraphs 0016-0018).  Since Atefi teaches the DL or ULTR transmission may further include data and/or information intended for the STAs, Atefi similarly teaches receiving a first allocation message further comprising respective downlink data associated with the allocation message.  Examiner further notes although Applicant has argued that a first message is received and then first downlink data associated with the first allocation message is received suggesting two sets of data and/or that the first downlink data is received specifically after receiving the first allocation message, the claim, as written, simply recites receiving a respective allocation message and receiving respective downlink data associated with the first allocation message.  Therefore, Examiner has interpreted the claims to recite a first allocation message is received which further comprises first downlink data since only one allocation message is claimed and not necessarily that downlink data is received specifically after an allocation message as argued.  

Regarding argument b), Atefi further teaches the ULTR and/or data packets in the UL direction may include a first portion including a field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient and a second portion of the data packet may include a plurality of user-specific information that do not belong to the field that is common, shared, and/or otherwise available/provided to every user, receiver, intended/destined recipient, and/or destination of the data packet (Atefi: paragraphs 0034 & 0057).   Atefi further teaches  an STA may determine an index of the resources which may correspond to/be associated with a chronological/sequential/ordering of the available resources allocated to multiple STAs or reserved for a particular STA (Atefi: paragraph 0063).  
Since Atefi associates the obtained resources with a corresponding ordering specifies the UL data packet comprises a first portion based on the allocation information that is common to each recipient and a second portion based on the second allocation information that is terminal specific, Atefi similarly assembles and/or orders the packet data based on a field indicating a relative order and/or the obtained respective information and/or resource allocation messages.  
Therefore Examiner maintains the rejection of independent claims 1, 9 and 15 and respective dependent claims as presented above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAJEEB ANSARI/           Examiner, Art Unit 2468                                                                                                                                                                                             
/KHALED M KASSIM/Primary Examiner, Art Unit 2468